       Case 3:20-cv-02731-VC Document 911 Filed 12/23/20 Page 1 of 14



 1   WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
     wfreeman@aclunc.org                              Public Defender
 2   SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
     sriordan@aclunc.org                              Chief Attorney
 3   AMERICAN CIVIL LIBERTIES UNION                   GENNA ELLIS BEIER (CA SBN 300505)
     FOUNDATION OF NORTHERN                           genna.beier@sfgov.org
 4   CALIFORNIA                                       EMILOU H. MACLEAN (CA SBN 319071)
     39 Drumm Street                                  emilou.maclean@sfgov.org
 5   San Francisco, CA 94111                          FRANCISCO UGARTE (CA SBN 241710)
     Telephone: (415) 621-2493                        francisco.ugarte@sfgov.org
 6   Facsimile: (415) 255-8437                        OFFICE OF THE PUBLIC DEFENDER
                                                      SAN FRANCISCO
 7   Attorneys for Petitioners-Plaintiffs             555 Seventh Street
     Additional Counsel Listed on Following Page      San Francisco, CA 94103
 8                                                    Direct: 415-553-9319
                                                      Fax: 415-553-9810
 9

10                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
11                                   SAN FRANCISCO DIVISION

12

13   ANGEL DE JESUS ZEPEDA RIVAS,                     CASE NO. 3:20-CV-02731-VC
     BRENDA RUBI RUIZ TOVAR, LAWRENCE
14   KURIA MWAURA, LUCIANO GONZALO
     MENDOZA JERONIMO, CORAIMA                        PETITIONERS-PLAINTIFFS’
15   YARITZA SANCHEZ NUÑEZ, JAVIER                    NOTICE OF MOTION AND
     ALFARO, DUNG TUAN DANG, JUAN JOSE                MOTION FOR TEMPORARY
16   ERAZO HERRERA, RAJNISH RAJNISH, and              RESTRAINING ORDER
     WILLIAN MATIAS RAUDA,
17
            Petitioners-Plaintiffs,                   JUDGE VINCE CHHABRIA
18
             v.
19
     DAVID JENNINGS, Acting Director of the
20   San Francisco Field Office of U.S. Immigration
     and Customs Enforcement; TONY PHAM,
21   Senior Official Performing the Duties of the
     Director of the U.S. Immigration and Customs
22   Enforcement; U.S. IMMIGRATION AND
     CUSTOMS ENFORCEMENT; GEO GROUP,
23   INC.; NATHAN ALLEN, Warden of Mesa
     Verde Detention Facility,
24

25                        Respondents-Defendants.
26
27

28
                                                   1
                                       CASE NO. 3:20-cv-02731-VC
                    PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TRO
       Case 3:20-cv-02731-VC Document 911 Filed 12/23/20 Page 2 of 14



 1 BREE BERNWANGER* (NY SBN 5036397) MARTIN S. SCHENKER (SBN 109828)
   bbernwanger@lccrsf.org                         mschenker@cooley.com
 2 HAYDEN RODARTE (SBN 329432)                    COOLEY LLP
   hrodarte@lccrsf.org                            101 California Street, 5th Floor
 3 LAWYERS’ COMMITTEE FOR                         San Francisco, CA 94111
   CIVIL RIGHTS OF                                Telephone: (415) 693-2000
 4 SAN FRANCISCO BAY AREA                         Facsimile: (415) 693-2222
   131 Steuart St #400
 5 San Francisco, CA 94105                        TIMOTHY W. COOK (Mass. BBO# 688688)*
   Telephone: (415) 814-7631                      tcook@cooley.com
 6                                                FRANCISCO M. UNGER (Mass. BBO#
   JUDAH LAKIN (SBN 307740)                       698807)*
 7 judah@lakinwille.com                           funger@cooley.com
   AMALIA WILLE (SBN 293342)                      COOLEY LLP
 8 amalia@lakinwille.com                          500 Boylston Street
   LAKIN & WILLE LLP                              Boston, MA 02116
 9 1939 Harrison Street, Suite 420                Telephone: (617) 937-2300
   Oakland, CA 94612                              Facsimile: (617) 937-2400
10 Telephone: (510) 379-9216
   Facsimile: (510) 379-9219
11
   JORDAN WELLS (SBN 326491)
12 jwells@aclusocal.org
   STEPHANIE PADILLA (SBN 321568)
13 spadilla@aclusocal.org
   AMERICAN CIVIL LIBERTIES UNION
14 FOUNDATION OF SOUTHERN
   CALIFORNIA
15 1313 West Eighth Street
   Los Angeles, CA 90017
16 Telephone: (213) 977-9500
   Facsimile: (213) 977-5297
17
                                   Attorneys for Petitioners-Plaintiffs
18                                      *Admitted Pro Hac Vice

19

20
21

22

23

24

25

26
27

28
                                                2
                                    CASE NO. 3:20-cv-02731-VC
                 PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TRO
       Case 3:20-cv-02731-VC Document 911 Filed 12/23/20 Page 3 of 14




 1          PLEASE TAKE NOTICE that, as soon as they may be heard, Plaintiffs will and hereby do
 2
     move, pursuant to Civil L. R. 7-1 and 65-1, for a temporary restraining order (TRO) directing the
 3
     Federal Defendants to take specific steps as set forth in the [Proposed] Order submitted herewith: (1)
 4
     to protect the health and safety of class members detained in the Yuba County Jail (YCJ) and (2) to
 5
     provide information pertaining to the health and safety of class members detained at YCJ. Pursuant to
 6

 7   Civil L.R. 65-1(b), on December 22, 2020 at 5:56 p.m., counsel for Plaintiffs sent an e-mail to

 8   counsel for Federal Defendants to advise of the emergency reasons requiring them to seek a TRO.

 9                                            INTRODUCTION
10          After the events at Mesa Verde and the Court’s repeated admonitions for them to act
11
     proactively, the failure of Federal Defendants (“Defendants”) to take basic steps to protect class
12
     members during a COVID-19 outbreak that is currently ravaging Yuba County Jail (“YCJ”) is
13
     unconscionable. Even after the Plaintiffs proposed to Defendants emergency measures to protect
14

15   class members following the status conference held on Monday, December 21, 2020, hours

16   elapsed before Defendants would even commit to communicating those proposals to the relevant

17   Yuba County officials. While last night the parties reached agreement on a rapid testing protocol
18
     for class members, Defendants will not commit to other important measures such as the proper
19
     isolation of symptomatic and COVID-positive class members, and Defendants have not stipulated
20
     to any enforceable orders. Given the sorry history of Defendants’ conduct to date, vague
21
     reassurances are not enough. A TRO is necessary to ensure Defendants (1) take basic precautions
22

23   to protect Class members and stem the outbreak and (2) timely obtain from the County and share

24   with class counsel and the Court information relevant to the health and safety of class members.
25          Defendants cannot disclaim their constitutional obligation to provide reasonable health
26
     and safety to people in their custody whom they have entrusted to a contract facility, or their
27
     ability to obtain information necessary to fulfill that obligation. Under the terms of their contract
28                                                 1
                                       CASE NO. 3:20-cv-02731-VC
                    PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TRO
         Case 3:20-cv-02731-VC Document 911 Filed 12/23/20 Page 4 of 14



 1   with Yuba County, Defendants have the right to obtain “any record in [the County’s] possession
 2   … concerning any detainee held pursuant to this Agreement.” Plaintiffs’ proposed order,
 3
     moreover, is narrowly drawn and class-bound; it does not direct any particular action as to people
 4
     in County custody, leaving that to County authorities. The proposed order is necessary to mitigate
 5
     unreasonable, avoidable risks to class members’ health and lives.
 6

 7                                                  FACTS

 8           YCJ is experiencing a severe and escalating COVID-19 outbreak. One Yuba County

 9   inmate tested positive more than two weeks ago. Because of the lack of planning, slow
10
     responsiveness, and egregious mismanagement of a volatile situation, the number of people
11
     testing positive increased exponentially in a matter of days. In the past two weeks, more than
12
     seventy individuals in custody at YCJ have tested positive—thirty percent of the custodial
13
     population.1
14

15           This was predictable. Since the start of this litigation, correctional and public health

16   experts have opined on the inevitability of an outbreak and its likely rapid spread given the
17   conditions at YCJ. See, e.g., ECF 5-2 at ¶ 62 (Greifinger Dec.); ECF 229-19 ¶¶ 59-61 (Greifinger
18
     2d Supp. Dec.); ECF 229-17 at ¶ 20 (Hernandez Supp. Dec.); ECF 229-16 at ¶ 46 (Iwasaki Dec.).
19

20
21
     1
22     This number is more than three days out of date because of the failure of Defendants to
     proactively provide basic information. Defendants have only confirmed positive COVID-19 tests
23   for thirty-eight individuals in custody—thirty-five County inmates and three ICE detainees. The
     last updated figure from Defendants concerning cumulative number of positive tests is from
24   December 18, five days ago (and contradicted by their simultaneous email which communicated
     34 positive inmates at that time). ECF 893 at 2; Rodarte Dec. Ex. A (ECF 894-1). Defendants
25   subsequently informed class counsel that three additional class members tested positive. Freeman
26   Dec. ¶ 12 and Ex. C. Plaintiffs have independently learned from Professor Carter White at UC-
     Davis School of Law, class counsel in the Hedrick v. Grant, 2:76-cv-162-EFB (N.D. Cal.)
27   (“Hedrick”) action monitoring conditions in YCJ, that 69 people had tested positive as of
     December 21. Freeman Dec. Ex. B. Neither Defendants nor the County have provided any
28   subsequent updates on cumulative positive tests.
                                                   2
                                       CASE NO. 3:20-cv-02731-VC
                    PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TRO
         Case 3:20-cv-02731-VC Document 911 Filed 12/23/20 Page 5 of 14



 1           Defendants are also well aware of the means to prevent an outbreak from spiraling out of
 2   control. The CDC has provided guidance since as early as March concerning appropriate COVID-
 3
     19 testing, quarantine, isolation, and social distancing protocols for correctional and detention
 4
     facilities.2 Yet Defendants appear to have learned nothing from their mismanagement of the
 5
     July/August 2020 outbreak at Mesa Verde, which should have taught them the need for rapid
 6

 7   intervention and diligent adherence to public health guidance. ECF 867 at 2 (2d PI Order) (“From

 8   the start of the public health crisis until now, the conduct of the key ICE and GEO officials in

 9   charge of operations at Mesa Verde has been appalling.”). Yet here Defendants continued to bury
10
     their heads in the sand, denying both knowledge and authority to take even basic steps to protect
11
     those in their custody.
12
             Defendants have refused to provide Plaintiffs information central to ensuring the health
13
     and safety of class members. Since last Friday, Defendants have provided no updates concerning
14

15   the total number of positive COVID-19 tests at the facility. Since Monday’s emergency Status

16   Conference, Defendants have provided no substantive details concerning the policies and
17   practices of housing symptomatic and COVID-positive class members, or of testing those in
18
     custody. Despite the Court’s inquiry, and repeated inquiries from Plaintiffs, Defendants have
19
     failed to provide any specific information concerning staff testing. Freeman Dec. Ex. A
20
     (Defendants “do not at this time have further specifics regarding staff testing.”). As recently as
21

22   last night, Defendants provided only vague responses to most of Plaintiffs’ information requests

23   and proposed measures to mitigate the outbreak: i.e., they “believe that the County is considering

24   various measures that it may take…” Id. (Dec. 22 7:36 PM Shiwon Choe Email).
25

26
27
     2
      See, e.g., CDC, COVID-19 Guidance for Correctional & Detention Facilities, rev’d Dec. 3,
     2020, at https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
28   correctional-detention.html.
                                                  3
                                      CASE NO. 3:20-cv-02731-VC
                   PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TRO
       Case 3:20-cv-02731-VC Document 911 Filed 12/23/20 Page 6 of 14



 1          In fact, it has been Plaintiffs who have provided Defendants with information concerning
 2   the ballooning outbreak—upon learning that the number of people who were confirmed COVID-
 3
     positive had quadrupled since Defendants last provided information to class counsel. See Rodarte
 4
     Dec. at ¶¶ 3-5 (ECF 894-1); White Dec. ¶ 12 (ECF 894-2). Defendants also affirmed on
 5
     December 18 that there were zero unoccupied cells for individual isolation. See Rodarte Dec. at ¶
 6

 7   8 and Ex. B. Yet they simultaneously failed to identify where symptomatic or COVID-positive

 8   class members would be housed if identified. See Rodarte Dec. Ex. B (Dec 18 6:45 PM Emilou

 9   MacLean Email).
10
            On December 18, Plaintiffs made various requests to Defendants intended to stem the
11
     outbreak and limit the exposure of class members to unreasonable risk of harm from COVID-19.
12
     Rodarte Dec. ¶ 4 and Ex. A (Dec. 17 8:26 PM Emilou MacLean Email). Plaintiffs renewed these
13
     requests following the Court’s December 21 status conference. See Freeman Dec. Ex. A (Dec. 21
14

15   2:26 PM William Freeman Email). Plaintiffs requested, among other things, that Defendants:

16      •   administer rapid antigen tests to all in custody immediately, and thereafter administer
17          weekly laboratory polymerase chain reaction (PCR) tests to those in custody and to staff;
18
        •   systematically administer rapid antigen tests to a) all symptomatic people and b) close
19
            contacts of people who test positive for COVID-19;
20
        •   provide weekly tests to all individuals in custody at YCJ for the duration of the outbreak;
21

22      •   communicate to class counsel about any class members who refuse testing, and offer to

23          test again after the individual has communicated with class counsel;
24      •   immediately isolate individually all symptomatic individuals, and isolate (individually or
25
            in a group) all who test positive;
26
        •   professionally clean and disinfect any cell or bunk prior to the introduction of a class
27
            member to that cell or bunk;
28
                                                  4
                                      CASE NO. 3:20-cv-02731-VC
                   PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TRO
       Case 3:20-cv-02731-VC Document 911 Filed 12/23/20 Page 7 of 14



 1      •   adhere to their prior social distancing commitments and ensure that no class members are
 2          held in a cell with any other individual or are held in the Old Jail;
 3
        •   release individuals from custody, prioritizing those medically vulnerable; and
 4
        •   provide timely disclosure of information central to the outbreak and the response by ICE
 5

 6          and YCJ.

 7   Each of these requests is well-supported by expert evidence as essential to stem the growing

 8   outbreak. See Fifth Supplemental Declaration of Robert Greifinger (hereinafter “Greifinger 5th
 9   Supp. Dec.”) at ¶¶ 4-16, 18-23, 28, 38-39. Yet Defendants have been unable or unwilling to
10
     provide satisfactory commitments to these mitigation measures even only as they apply to class
11
     members. Freeman Dec. ¶ A (Dec. 22 7:36 PM Shiwon Choe Email).
12
            Plaintiffs are aware, through Hedrick class counsel, of commitments the county has made
13

14   to respond to the pandemic. Yuba County Sheriff’s Department communicated to Hedrick

15   counsel on December 22 their desire to avoid having to operate under a court order. See Freeman

16   Dec. ¶¶ 2, 5. The County nonetheless asserted the institution of some important mitigation
17
     measures, including twice weekly staff testing to continue until two consecutive weeks of
18
     negative tests are recorded; weekly facility-wide testing until two consecutive weeks of negative
19
     tests are recorded; and segregation of current infectious cases from negative close contacts. Id.
20
     Defendants had not communicated any of these commitments to class counsel until moments
21

22   before the filing of this motion. Compare Freeman Dec. Ex. A (Dec. 22 7:36 PM Shiwon Choe

23   Email) (“We believe that the County is considering various measures that it may take. As we
24   have said previously and as continues to be the case, we will provide Plaintiffs with further
25
     updates when we are able to do so.”), with Ex. G (Dec. 23 10:38 AM Shiwon Choe Email).
26
            To be clear, for the moment Plaintiffs will rely on the abovementioned representations
27
     Yuba County has made to Hedrick counsel and abide YCJ’s aversion to a court order; thus,
28
                                                  5
                                      CASE NO. 3:20-cv-02731-VC
                   PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TRO
       Case 3:20-cv-02731-VC Document 911 Filed 12/23/20 Page 8 of 14



 1   Plaintiffs have not included Yuba County’s commitments in the proposed order. But the
 2   incomplete and unenforceable commitments made by Defendants fail adequately to protect class
 3
     members from unreasonable risk of harm, or to provide a mechanism for undersigned class
 4
     counsel to monitor the outbreak and hold Defendants’ accountable for lapses.
 5
            Among other things, Defendants have opposed any stipulated order and refused to provide
 6

 7   a substantive response to numerous specific requests for actions to protect the health and safety of

 8   class members. Freeman Dec. Ex. A. Though they ultimately relented yesterday morning,

 9   Defendants initially refused even to commit to communicating Plaintiffs’ requests to the County,
10
     Freeman Dec. ¶ 9 and n.1.
11
            Defendants agreed last night to certain of Plaintiffs’ requests: the rapid testing of all
12
     symptomatic class members and close contacts, and communication to class counsel about any
13
     class members who refuse to be tested. With regard to all other requests, Defendants were either
14

15   nonresponsive or asserted they lacked authority. Freeman Dec. ¶ 11 and Ex. A (Dec. 22 7:36 PM

16   Shiwon Choe Email).
17          The refusal of Defendants to enter into a stipulated agreement or to provide substantive
18
     responses to numerous requests presented by Plaintiffs is particularly concerning in light of prior
19
     actions which exacerbated transmission risks. YCJ knowingly left COVID-positive individuals in
20
     dormitories and shared housing arrangements, apparently because of a lack of either a plan or
21

22   identified space to house those who tested positive. Freeman Dec. Ex. B. at 1-2, 4 (“Over the past

23   24 hours we have received multiple reports . . . that Defendants are leaving people who have

24   tested positive for the virus and/or who are symptomatic in the same units as people who have not
25   tested positive for the virus.”). See Greifinger 5th Supp. Dec. ¶¶ 13-14 (“In no circumstances
26
     should COVID-positive people be knowingly left in a communal setting with those who are not
27
     confirmed positive.”). They refused to quarantine close contacts in accordance with CDC
28
                                                  6
                                      CASE NO. 3:20-cv-02731-VC
                   PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TRO
       Case 3:20-cv-02731-VC Document 911 Filed 12/23/20 Page 9 of 14



 1   guidelines, and instead moved people around the facility repeatedly; they apparently continue to
 2   do so, even when they are close contacts of people who tested positive. Wells Dec., attached to
 3
     Pls’ Dec. 19 status report, ECF 894-3, ¶ 4; Wells Dec. in support of TRO ¶ 2. Cf. Greifinger 5th
 4
     Supp. Dec. ¶ 22 (“To increase social distancing, and avoid COVID transmission, there should be
 5
     minimal mixing and movement of individuals between different housing units.”). They failed to
 6

 7   properly clean and disinfect rooms before introducing class members, even where the previous

 8   occupants tested positive for COVID. Wells Dec. in support of TRO ¶ 3. See Greifinger 5th Supp.

 9   Dec. ¶ 28 (“In the event of an outbreak, there should be increased attention and resources devoted
10
     to sanitation.”). For more than one week after the introduction of COVID-19 into the facility, they
11
     failed to administer facility-wide testing, offering testing initially to the one known affected
12
     housing unit. See White Dec. ¶¶ 10, 18 (ECF 894-2); Rodarte Dec. ¶ 3 and Ex. B (ECF 894-1).
13
     Cf. Greifinger 5th Supp. Dec. ¶ 6 (“Containment is only possible through quickly identifying
14

15   those who may be infected and isolating them.”). While Defendants last communicated that

16   COVID-positive class members are in solid-walled rooms in the medical unit, at that time
17   COVID-positive County inmates were housed in various parts of the facility, some with solid
18
     walls and others without. Freeman Dec. Ex. D (Dec. 21 11:18 AM Shiwon Choe Email) (COVID-
19
     positive individuals are “being housed in medical and in E, G, H, I, J, and L Pods, and cells Q1
20
     and Q5); White Dec., ECF 894-2, ¶ 3 (E Pod are celled housing units with perforated doors; G, H,
21

22   I, J and L are “dorms separated from the hallway only by bars”). Class counsel have no updated

23   information concerning where COVID-positive County inmates are now held.

24          Prior to the outbreak, Defendants showed a lack of concern for COVID-19 public health
25   precautions. They abandoned social distancing commitments they previously made to the Court—
26
     housing people in close quarters in housing units or cells they previously acknowledged as
27
     incapable of permitting adequate social distancing. In recent months, Defendants and YCJ have
28
                                                   7
                                       CASE NO. 3:20-cv-02731-VC
                    PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TRO
         Case 3:20-cv-02731-VC Document 911 Filed 12/23/20 Page 10 of 14



 1   consistently held significant numbers of class members in the “Old Jail,” after asserting to the
 2   Court that class members would no longer be held there as a “response to COVID-19.” See ECF
 3
     894 at 4-6; Rodarte Dec. ¶ 13.
 4
              They also housed symptomatic individuals in shared housing, despite unambiguous
 5
     public health guidance – and express commitments – to the contrary. See Rodarte Dec. ¶¶ 11-12
 6

 7   and Ex. E. Contra ECF 357 (PI Order) at 8 (“detainees who present symptoms are placed in

 8   isolation in the medical unit”); ECF 264-2 at ¶ 22 (Declaration of AFOD Dana Fishburn).

 9           The crisis continues to grow. At least one additional class member tested positive since
10
     Monday’s hearing. Freeman Dec. ¶ 12 and Ex. C. (The newly positive class member is the sole
11
     class member who had been housed in the “Old Jail”3—in a cell without solid walls, sharing air
12
     with others in custody in the same housing unit and without appropriate mitigation measures to
13
     prevent the introduction of COVID into the unit. White Dec. ¶ 5; Freeman Dec. Ex. C; (Dec. 21
14

15   11:21 Shiwon Choe Email).) Class counsel have no further information from Defendants about

16   the cumulative number of positive individuals in custody at YCJ now, and lack other basic
17   information that would allow an evaluation of the outbreak and Defendants’ response.
18
     Meanwhile, there are extraordinarily high COVID-19 infection rates in the counties surrounding
19
     YCJ, and virtually no hospital capacity should any class member suffer from severe COVID-19
20
     requiring intensive care.
21

22           Plaintiffs now seek a narrow TRO with measures which would only apply to class

23   members. Plaintiffs ask the Court to order that Defendants prevent any new intakes for the

24   duration of the outbreak; administer rapid antigen tests to class members identified as
25   symptomatic or close contacts; administer weekly laboratory tests to class members for the
26
27
     3
       The “Old Jail” comprises G-Tank, H-Tank, I-Tank, J-Tank, K-Tank, L-Tank, N-Tank, P-Tank,
28   the Q Cells, R-Dorm, S-Tank, and T-Tank.
                                                  8
                                      CASE NO. 3:20-cv-02731-VC
                   PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TRO
      Case 3:20-cv-02731-VC Document 911 Filed 12/23/20 Page 11 of 14



 1   duration of the outbreak; isolate properly symptomatic class members (individually) and COVID-
 2   positive class members (in individual or shared housing with other COVID-positive individuals);
 3
     ensure that class members are not housed with COVID-positive individuals or close contacts;
 4
     clean and disinfect any cell or bunk prior to transfers; and share information with the Court and
 5
     class counsel to allow adequate monitoring and oversight of the handling of the outbreak.
 6

 7   Plaintiffs also ask the Court to order Defendants to adhere to the social distancing commitments

 8   Defendants themselves advanced earlier in the litigation—single-celled or group housing with

 9   minimal social distancing in the New Jail.
10
                                             LEGAL STANDARD
11
             Plaintiffs are entitled to a temporary restraining order if they establish that they are “likely
12

13   to succeed on the merits, . . . likely to suffer irreparable harm in the absence of preliminary relief,

14   that the balance of equities tips in [their] favor, and that an injunction is in the public interest.”

15   Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); Stuhlbarg Int’l Sales Co. v. John D.
16
     Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001) (noting that preliminary injunction and
17
     temporary restraining order standards are “substantially identical”). A temporary restraining order
18
     may likewise issue where “serious questions going to the merits [are] raised and the balance of
19
     hardships tips sharply in [plaintiff’s] favor.” All. for the Wild Rockies v. Cottrell, 632 F.3d 1127,
20
21   1131 (9th Cir. 2011) (citation omitted). To succeed under the “serious question” test, Plaintiffs

22   must show that they are likely to suffer irreparable injury and that an injunction is in the public’s
23   interest. Id. at 1132.
24
                                                  ARGUMENT
25
             Consistent with the Court’s prior rulings, Plaintiffs are likely to succeed on the merits of
26
27   their claim that Defendants are failing to provide reasonable health and safety to class members

28   currently detained at YCJ. The Court’s first preliminary injunction order included a statement that
                                                   9
                                       CASE NO. 3:20-cv-02731-VC
                    PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TRO
         Case 3:20-cv-02731-VC Document 911 Filed 12/23/20 Page 12 of 14



 1   unfortunately remains true more than six months later: “ICE’s conduct and attitude towards its
 2   detainees at Mesa Verde and Yuba County Jail since the pandemic began have shown beyond
 3
     doubt that ICE cannot currently be trusted to prevent constitutional violations at these particular
 4
     facilities without judicial intervention.” ECF 357 at 5. As Plaintiffs noted in their recent status
 5
     report, Defendants evidently made no genuine efforts prior to December 18 to stay abreast of
 6

 7   positive tests at YCJ or to develop or learn about plans for testing, quarantining, and isolation.

 8   ECF 894 at 1. There is little reason to believe they will behave differently in the coming days and

 9   weeks absent an order from the Court.
10
             In June, the Court ordered ICE to “maintain the status quo of safety,” described as
11
     including that “detainees who present symptoms of Covid-19 are placed in isolation in the
12
     medical unit.” Id. at 8. The Court correctly identified isolation of symptomatic class members as
13
     an important basic precaution. Whatever the practice may have been in past months, Defendants
14

15   now refuse to stipulate to the practice. Defendants have not disputed the necessity of this or

16   Plaintiffs’ other proposed interim relief to stem COVID-19’s spread at YCJ; instead, they base
17   their refusal on the fact that carrying out these practices would require the cooperation of their
18
     contractor, YCJ. This premise fails for at least three reasons.
19
             First, ICE itself claims to require county-jail contractors to implement many of the
20
     measures Plaintiffs seek here—including the isolation of individuals with suspected or confirmed
21

22   COVID-19 and the consideration of release of individuals if there is insufficient bed space for

23   isolation. See ERO COVID-19 Pandemic Response Requirements (Version 5.0, Oct. 27, 2020), at

24   https://www.ice.gov/doclib/coronavirus/eroCOVID19responseReqsCleanFacilities.pdf, at 30.4
25

26   4
       ICE’s current Pandemic Response Requirements provide: “For suspected or confirmed COVID-
27   19 cases: Isolate the individual immediately in a separate environment from other individuals.
     Facilities should make every possible effort to isolate persons individually….In the event that a
28   facility requires more isolation beds for detainees, ICE must be promptly notified so that transfers
                                                  10
                                       CASE NO. 3:20-cv-02731-VC
                    PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TRO
      Case 3:20-cv-02731-VC Document 911 Filed 12/23/20 Page 13 of 14



 1          Second, ICE already has prevailed upon YCJ to take actions necessary to meet
 2   constitutional requirements. For example, in response to requests by Plaintiffs in this case, ICE
 3
     obtained rapid testing through YCJ and has agreed to do so going forward. Freeman Dec. Ex. A.
 4
     Similarly, prior to the Court’s June PI, ICE compelled YCJ to move class members such that no
 5
     two class members occupied a single cell and no class members were in the Old Jail. Freeman
 6

 7   Dec. Ex. F. This weekend, following Plaintiffs’ status report detailing Defendants’ failure to

 8   maintain the status quo (no two class members in a single cell and no class members in the Old

 9   Jail) as required by the Court in the June PI, Dkt. 357, Defendants compelled YCJ to move all but
10
     one class member from the Old Jail to the New Jail. Freeman Dec. Ex. D (Dec. 21 11:18 am
11
     Shiwon Choe Email). (The one class member who was not moved has since contracted COVID-
12
     19. Freeman Dec. Ex. C). In a separate lawsuit where YCJ is not a party, ICE agreed to ensure
13
     YCJ would make modifications to telephone access, including ensuring calls were private and
14

15   could last longer than YCJ previously allowed. See Settlement Agreement, Lyon v. ICE, No. 13-

16   cv-5878-EMC, ECF # 262-2 (N.D. Cal. June 13, 2016).
17          Third, even allowing that there may be a hypothetical extreme in which it would be too
18
     great an imposition for ICE to insist YCJ carry out its detention contract consistently with ICE’s
19
     constitutional obligations, the temporary relief Plaintiffs request here is not remotely in that
20
     ballpark. Other than daily facility-wide reporting—which is necessary to have any real sense of
21

22   the threat to class members and which draws on ICE’s explicit contractual right to obtain “any

23

24
     to other facilities, transfers to hospitals, or releases can be coordinated immediately.” The
25   Requirements apply to all facilities housing ICE detainees, including “facilities operated by local
26   government agencies that have mixed populations of which ICE detainees comprise only a small
     fraction.” PRR at 8. According to ICE, for county jails under contract with ICE “that fail to meet
27   the minimum requirements of the ERO PRR, ICE will issue a Notice of Intent indicating that the
     intergovernmental service agreement is in jeopardy due to non-compliance with the ERO PRR.”
28   PRR at 7.
                                                  11
                                       CASE NO. 3:20-cv-02731-VC
                    PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TRO
      Case 3:20-cv-02731-VC Document 911 Filed 12/23/20 Page 14 of 14



 1   record in [the County’s] possession … concerning any detainee held pursuant to this Agreement.”
 2   Inter-Governmental Services Agreement between DHS and Yuba County, Freeman Dec., Ex. E,
 3
     at p. 9, § X(D)—the proposed order is addressed only to practices with respect to class members,
 4
     leaving YCJ to act as it deems best with respect to individuals in County custody.
 5
            Turning to other equitable factors bearing on a TRO, Plaintiffs’ factual presentation in this
 6

 7   motion and their December 19, 2020 status report (ECF 894), viewed against the course of events

 8   in this case, demonstrate the likelihood of irreparable harm absent interim relief to ensure

 9   Defendants take action to stem the spread of the pandemic. Furthermore, particularly in light of
10
     the lack of hospital capacity should the outbreak worsen and require offsite care, the public
11
     interest tips sharply in favor of granting the proposed TRO.
12
                                              CONCLUSION
13
            For the foregoing reasons, the Court should grant Plaintiffs’ motion for a TRO.
14

15

16   Dated: December 23, 2020                      /s/ Emilou MacLean
                                                   Emilou MacLean
17                                                 San Francisco Office of the Public Defender
                                                   Attorney for Petitioners-Plaintiffs
18

19

20
21

22

23

24

25

26
27

28
                                                 12
                                      CASE NO. 3:20-cv-02731-VC
                   PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TRO
